Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  157936(90)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                          Justices
                                                                     SC: 157936
  v                                                                  COA: 328759
                                                                     Kent CC: 15-000869-FC
  JAMAL DEVONTA BENNETT,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief submitted on
  August 30, 2019, is accepted as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 3, 2019

                                                                                Clerk